DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 3, 2020.
Claims 1-2, 4, 6, 8, 10-12, 15-16, 18-20, 22, 25, 27-28, 30-31, 41, 43-45, 47, 49-51, 53-59, 64-68, 70-71, 74-75 and 100 are pending. Claims 57-59, 66-68 are withdrawn. Claims 1-2, 4, 6, 8, 10-12, 15-16, 18-20, 22, 25, 27-28, 30-31, 41, 43-45, 47, 49-50, 53-56, 64-65, 70-71, and 74-75 are under examination in this Office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Rejection of Claims 1-2, 4, 6, 8, 10-12, 15-16, 25, 27-28, 47, 49-50, 53-56, 64-65, 70-71, and 74-75 are rejected under 35 U.S.C. 103(a) as being obvious over Clarke et al. (US Patent Application Publication US 2009/0092635) in view of Straten (US Patent 7,892,559), Sato et al. (US Patent 7,601,801) and Mansour et al. (US Application Publication 20100209452) is withdrawn in view of Applicant’s arguments.
Rejection of Claims 30-31, 41, and 43-45 under 35 U.S.C. 103(a) as being obvious over Clarke et al. (US Patent Application Publication US 2009/0092635) in view of Straten (US  is withdrawn in view of Applicant’s arguments.

Rejection of Claims 18-20, and 22 under 35 U.S.C. 103(a) as being obvious over Clarke et al. (US Patent Application Publication US 2009/0092635) as applied to claim 1 and in view of Goldstein et al. (Toxicology and Applied Pharmacology, 2008, p. 30-32) is withdrawn in view of Applicant’s arguments.

New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8, 10-12, 15, 16, 51 and 100 are rejected under 35 U.S.C. 102(a) as anticipated by Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441).
Pham et al. disclose a method of potentiating an immune response to an antigen in a subject comprising administering to the subject one dose of depot-forming vaccine comprising an OVA or influenza antigen and PLGA and subsequently administering a booster dose of non-depo forming OVA or influenza antigen (see Figure 3, 4 and page 12201 right column).
Pham et al. disclose that a rapid and long-term protective heterosubtypic immunity against influenza virus can be achieved by cross-priming with antigen-coated PLGA microspheres followed by short interval boosting (see page 12201 right column). 
Pham et al. disclose boosting on day 7 for influenza antigen (see Figure 4) and boosting on day 7, 12, 14, 21 and 27 (see Figure 3). 
Pham et al. does not disclose that the PLGA microspheres are hydrophobic. 
Hong et al. teaches that the PLGA microspheres are hydrophobic and hydrophilic (see page 2436 and Figure 5). Thus Hong et al. provide evidence that the PLGA microspheres in Pham et al. are hydrophobic.
Thus by this disclosure Pham et al. anticipate the present claims. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8, 10-12, 15-16, 25, 27-28, 47, 49-50, 53-56, 64-65, 70-71, and 74-75 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441) and further in view of Straten (US Patent 7,892,559), Sato et al. (US Patent 7,601,801) and Mansour et al. (US Application Publication 20100209452).
Pham et al. teach a method of potentiating an immune response to an antigen in a subject comprising administering to the subject one dose of depot-forming vaccine comprising an OVA or influenza antigen and PLGA and subsequently administering a booster dose of non-depo forming OVA or influenza antigen (see Figure 3, 4 and page 12201 right column).
Pham et al. teach that a rapid and long-term protective heterosubtypic immunity against influenza virus can be achieved by cross-priming with antigen-coated PLGA microspheres followed by short interval boosting without the PLGA (see page 12201 right column). 
Pham et al. disclose boosting on day 7 for influenza antigen (see Figure 4) and boosting on day 7, 12, 14, 21 and 27 (see Figure 3). 
Pham et al. does not disclose that the PLGA microspheres are hydrophobic. 
Hong et al. teaches that the PLGA microspheres are hydrophobic and hydrophilic (see page 2436 and Figure 5). Thus Hong et al. provide evidence that the PLGA microspheres in Pham et al. are hydrophobic.
Pham et al. does not teach present SEQ ID NO: 2, 55, 58, 59 and 60.
Straten teaches MHC class I restricted epitopes of survivin identical with present SEQ ID NO: 2, 55, 58, 59 and 60 (see SEQ ID NO: 5, 36, 58, 14 and 18, respectively, in Straten). 
Present SEQ ID NO: 2 and Straten’s SEQ ID NO: 5
  Query Match             100.0%;  Score 43;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  


Qy          1 LMLGEFLKL 9
              |||||||||
Db          1 LMLGEFLKL 9



Present SEQ ID NO: 55 and Straten’s SEQ ID NO: 36

  Query Match             100.0%;  Score 46;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FTELTLGEF 9
              |||||||||
Db          1 FTELTLGEF 9


Present SEQ ID NO: 58 and Straten’s SEQ ID NO: 58

  Query Match             100.0%;  Score 58;  DB 4;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RISTFKNWPK 10
              ||||||||||
Db          1 RISTFKNWPK 10


Present SEQ ID NO: 59 and Straten’s SEQ ID NO: 14
  Query Match             100.0%;  Score 54;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 STFKNWPFL 9
              |||||||||
Db          1 STFKNWPFL 9



Present SEQ ID NO: 60 and Straten’s SEQ ID NO: 18
  Query Match             100.0%;  Score 55;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  


Qy          1 LPPAWQPFL 9
              |||||||||
Db          1 LPPAWQPFL 9

Straten teaches that the survivin 96-104 peptide identical with present SEQ ID NO: 2 together with other peptides were tested for their capacity to elicit a CTL immune response using the ELISPOT assay (see Examples 1-4, columns 15 and 16). Straten teaches that MHC Class I restricted peptides derived from the survivin protein, elicit both ex vivo and in situ CTL immune responses in patients suffering from a wide range of cancer diseases. Straten teaches that these findings open the way for novel therapeutic and diagnostic approaches which, due to the fact that survivin appears to be expressed universally by tumour cells, are generally applicable in the control of cancer diseases (see column 3). 
Pham and Straten do not teach helper epitope of present SEQ ID NO: 61.
            Sato teaches method of inducing anti-cancer immune response comprising administering tetanus toxin helper peptide identical with present SEQ ID NO: 61 and another cancer antigen peptide (see SEQ ID NO: 62 in Sato).
Present SEQ ID NO: 61 and Sato’s SEQ ID NO: 62


  Query Match             100.0%;  Score 78;  DB 4;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQYIKANSKFIGITEL 16
              ||||||||||||||||
Db          1 AQYIKANSKFIGITEL 16

Pham, Straten and Monsour do not teach PolyI:C, DOPC or Montanide ISA 51VG.
Monsour teaches a composition comprising: an antigen; an amphipathic compound; and a hydrophobic carrier; wherein the composition is substantially free of water and comprises PolyI:C, DOPC or Montanide ISA 51VG (see paragraphs [0031], [0039], and [0100]).
It would have been prima facie obvious to provide the method of Pham further comprising administering survivin peptide epitopes of Straten and the helper epitope of Sato because Straten teaches that the survivin peptides identical with the claimed peptides elicit both ex vivo and in situ CTL immune responses in patients suffering from a wide range of cancer diseases and that these findings open the way for novel therapeutic and diagnostic approaches which, due to the fact that survivin appears to be expressed universally by tumour cells, are generally applicable in the control of cancer diseases (see column 3). 
	It would have been prima facie obvious to provide the method of Pham further comprising administering the helper epitope of Sato because Sato teaches that his helper epitopes aids in inducing anti-cancer immune responses against cancer antigens (see SEQ ID NO: 62 in Sato).
Regarding present claim 64. It would have been prima facie obvious to provide the method of Pham further comprising administering survivin peptide epitopes of Straten and the helper epitope of Sato and the PolyI:C, DOPC or Montanide ISA 51VG of Mansour, because Mansour teaches that those adjuvants are beneficial in inducing antigen specific immune response.
It would have been prima facie obvious to provide the method of Pham and to optimize the timing and frequency of vaccine administration because such optimization would have been within the skill of the ordinary artisan. 
prima facie obvious at the time the invention was made. 
Claims 18-20, and 22 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441) as applied to claim 1 and in view of Goldstein et al. (Toxicology and Applied Pharmacology, 2008, p. 30-32).
Pham teaches the claimed invention as discussed above.
Pham does not teach administering an agent cyclophosphamide interfering with DNA replication.
Goldstein teaches apoptopic cell death induced by cyclophosphamide in human lymphoblastoid cells and teaches that cyclophosphamide is the most frequently used anticancer drug (see abstract and discussion).
It would have been prima facie obvious to provide the method of Pham further comprising administering Goldstein’s cyclophosphamide that interferes with DNA replication because Goldstein teaches that cyclophosphamide is the most frequently used anticancer drug and teaches that cyclophosphamide induced cell death by interfering with DNA replication mechanism (see abstract, materials and methods and discussion).
Thus the present invention would have been prima facie obvious at the time the invention was made. 

Claims 30-31, 41, and 43-45 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441) in view of Straten (US Patent 7,892,559) and Sato et al. (US Patent 7,601,801) as applied to claim 1 and further in view of Davidsen et al. (US Patent 7,749,520).
Straten teaches MHC class I restricted epitopes of survivin identical with present SEQ ID NO: 2, 55, 58, 59 and 60 (see SEQ ID NO: 5, 36, 58, 14 and 18, respectively, in Straten). 
Davidsen teaches vaccine adjuvant that promotes a cell-mediated immune response such as dimethyldioctadecylammonium (DDA) which is a synthetic amphiphile comprising a hydrophilic positively charged dimethylammounium head-group and two long hydrophobic alkyl chains (see Examples 1-7). Davidsen teaches that amphiphile is inducing higher levels of TDB specific antibodies compared to another adjuvant (see Example 6).
It would have been prima facie obvious to provide the method of Pham further comprising administering amphiphile because Davidsen teaches that amphiphile is inducing higher levels of TDB specific antibodies compared to another adjuvant in vaccinated subjects (see Example 6).
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Response to Applicant’s arguments
Applicants’ arguments have been fully considered but fail to persuade. Applicant argues that as shown in Figure 5 of the present Application, the depot-forming vaccine induced an immune response (Group 1) that was significantly augmented by a second depot-forming vaccination (Group 2). Despite the efficacy of the depot-forming vaccination in generating an immune response (Group 2), said immune response diminished significantly after only 27 days (Group 3) to levels even lower than that after only one vaccination (Group 1).

Applicant argues that subsequent administration of at least one dose of a non-depot-forming vaccine following at least one dose of a depot-forming vaccine maintains the immune response. This result is demonstrated in Example 3 of the Application and shown in Figure 3.
Applicant states that in all groups, the cell-mediated immune response was measured at day 50 after the first vaccination (29 days after the second vaccination). Figure 3 shows that the immune response in all groups was maintained at day 50. This maintenance of the immune response is in contrast to Figure 5 wherein the immune response was significantly diminished by day 48 in the absence of a third boosting vaccination. 
Applicant argues that surprisingly, the response was equally maintained by boosting with a non-depot-forming vaccine according to the present invention (Figure 3, Group 3) compared to boosting with a depot-forming vaccine (Figure 3, Group 1). Applicant argues that this was unexpected, because a non-depot forming vaccine itself was unable to generate an immune response (see, e.g., Figure 1).
In Figure 3 of the present Application, it is shown that after just one priming dose with the depot-forming vaccine, two boosting doses of the non-depot forming vaccine according to the claimed invention (Group 3) generated an equivalent immune response as the control treatment group where all vaccinations were done using the depot-forming vaccine (Group 1). 
Applicant argues that this equivalence was unexpected because a non-depot forming vaccine was itself unable to generate an immune response. See, e.g., Figure 1 of the present Application.

Applicant states that the results discussed above, and in the Application as published, are unexpected in view of the teachings of the cited references. 
In response, Examiner notes that the newly cited reference by Pham, expressly discloses that a long-term protective immunity against influenza virus can be achieved by priming with antigen-coated PLGA microspheres followed by short interval boosting without the PLGA (see page 12201 right column). Thus the unexpected result argued by Applicant has been shown in the prior art by Pham. Similarly to the present invention, Pham shows that the booster dose does not need to comprise the problematic depot-forming component in order to boost and maintain protective immunity generated by the depot-forming first vaccine dose. Thus, Applicant’s argument about the unexpected result is not found persuasive. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648